Per Curiam.

Although the issuance of the summons was extraterritorial, when the defendant appeared before the court to answer a valid information filed against him, pleaded 1 ‘ not guilty ” thereto and proceeded to trial, the court acquired jurisdiction over his person (People v. Yerman, 138 Misc. 272; People v. Hagan, 138 Misc. 771, affd. 235 App. Div. 784; People v. Preble, 39 Misc 2d 411). This court does not agree with the decision in People v. Haber (20 Misc 2d 272) relied upon by the defendant. It is not consonant with the established case law nor is there any provision of the Code of Criminal Procedure or the New York City Criminal Courts Act permitting a defendant in a criminal case to challenge the jurisdiction of the court over his person by a “ special appearance ”. The judgment of conviction should be affirmed.
Concur — Behjamih, Gulotta and S chwartz wald, JJ.
Judgment affirmed.